REASONS FOR ALLOWANCE
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claim 1, the prior art fails to teach or suggest the air conditioning unit combination as recited, and in particular the combined details of the gasket being interposed between a partition member and the air conditioning case and fixed to the air conditioning case, the partition member partitioning an inside of the vehicle compartment and an outside of the vehicle compartment, wherein the air conditioning case includes a contact surfaced being in contact with the gasket, the connector and the second pipe each protrude from the contact surface, the gasket includes a first opening and a second opening, the gasket is adhered to the contact surface by an adhesive with the connector inserted into the first opening and with the second pipe inserted into the second opening, the first opening has an opening width greater than or equal to an outer dimension of the connector, a portion of the gasket proximate to the second opening is compressed by the second pipe along a direction away from the second pipe, the gasket includes a surfaced] adjacent to the air conditioning case, and the surface includes an adhesive area that includes at least a periphery of the first opening, the adhesive is applied to the adhesive area, and an adhesive-less area that includes at least a periphery of the second opening, the adhesive is not applied to the adhesive-less area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763